IN THE UNITED STATES COURT OF APPEALS
                                FOR THE FIFTH CIRCUIT



                                           No. 99-50529
                                         Summary Calendar



FREDDY LEE CLARK,

                                                                              Plaintiff-Appellant,

                                                versus

KENNETH S. APFEL, COMMISSIONER OF SOCIAL SECURITY,

                                                                              Defendant-Appellee.

                          ______________________________________

                           Appeal from the United States District Court
                                for the Western District of Texas
                                  USDC No. A-98-CV-630-SS
                          ______________________________________
                                        February 2, 2000

Before HIGGINBOTHAM, DeMOSS and STEWART, Circuit Judges:

PER CURIAM:*

        Freddy Lee Clark appeals from the district court’s judgment affirming the denial of his

application for supplemental security income. Clark argues that the Administrative Law Judge

(“ALJ”) erred in failing to develop the record regarding his non-exertional impairments and

complaints of pain and in determining that Clark could perform substantial, gainful activity.

       After reviewing the record and the briefs, we find that the ALJ did not err in developing the

record regarding Clark’s non-exertional impairments and complaints of pain. Furthermore, the ALJ’s

finding regarding Clark’s ability to perform substantial gainful activity was supported by substantial




        *
          Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
evidence and based on proper legal standards. See Bowling v. Shalala, 36 F.3d 431, 434 (5th Cir.

1995).

         AFFIRMED.